Citation Nr: 0205120	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-12 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1973.  His service in Vietnam was from June 24, 1972 
to March 9, 1973.  His appeal comes before the Board of 
Veterans' Appeals (BVA or Board) from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

The veteran requested a Travel Board hearing at the RO.  He 
withdrew that request orally during a September 1998 RO 
hearing and formally, in writing, on a May 1999 VA Form 9.  
With the request for a Travel Board hearing having been 
withdrawn, the claim is properly before the Board for 
appellate consideration.  38 C.F.R. § 20.704(e) (2001).

The RO denied entitlement to service connection for PTSD in 
July 1997, along with service connection for bilateral 
tinnitus, bilateral hearing loss, kidney stones, 
hypertension, missing teeth, low back pain, lymph problems, 
and a skin rash, and a confirmed rating decision was issued 
relative to PTSD in June 1998.  The veteran submitted a 
notice of disagreement expressing dissatisfaction with the 
June 1998 rating decision on which he only referred to the 
PTSD issue.  

In the veteran's August 1998 substantive appeal, he 
challenged the adverse determinations as to skin rash, 
hearing loss, and nerve damage in both legs.  Because the RO 
had not determined whether the veteran had submitted a timely 
appeal on the issues of skin rash, hearing loss, and nerve 
damage in both legs, this issues were referred to the RO by 
Board decision in June 2000.  The record does not reflect 
that the RO has reviewed the issues relating to a skin rash, 
hearing loss, and nerve damage in both legs, and these issues 
are again referred to the RO for appropriate action.  




The Board affirmed the RO's denial of the veteran's claim for 
service connection for PTSD in the June 2000 decision.  The 
veteran appealed this denial to the United States Court of 
Appeals for Veterans Claims (Court).  By motion dated in 
March 2001, VA moved that the June 2000 BVA decision should 
be vacated and remanded to the Board for readjudication and 
disposition, consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001) ("VCAA").  
Over the veteran's opposition to remand, by order dated in 
May 2001, the Court granted VA's motion and remanded the 
veteran's claim to the Board for readjudication and 
disposition consistent with the VCAA.  

In a July 2001 letter, the Board notified the veteran through 
counsel that his case had been transferred to the Board and 
provided an additional 90 days for submission of additional 
argument and evidence in support of the appeal.  An April 
2002 VA Form 119, Report of Contact, reveals that the veteran 
had no argument or evidence to submit in response to the 
Board's July 2001 letter.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of his 
claim.

2.  The veteran was not in combat and does not have a 
diagnosis of PTSD based upon a verified stressor from 
service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, during the pendency of the appeal, the VCAA 
became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620-30 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.

In this case, as explained below, before the enactment of the 
VCAA, the RO took action that was consistent with the 
notification and duty to assist provisions of the VCAA. 

First, the RO notified the veteran of the evidence needed to 
substantiate his claim in a July 1998 statement of the case 
and a July 1999 supplemental statement of the case.  In 
particular, the RO notified the veteran of the need for 
credible evidence that the claimed in-service stressor(s) 
occurred and medical evidence linking his psychiatric/PTSD 
symptomatology to the claimed stressor(s).  The RO then 
proceeded to consider the claim on the merits and informed 
him that his PTSD diagnosis was based on the veteran's own 
uncorroborated accounts of traumatic events and, as such, was 
insufficient to substantiate his claim; thus there was no 
competent evidence showing that his currently diagnosed PTSD 
was incurred in or aggravated by service.  The RO provided 
the veteran several opportunities to supplement his alleged 
stressor information and to present argument and additional 
evidence on this matter.  On several occasions, the veteran 
availed himself of this opportunity by submitting written 
statements and testifying at a September 1998 RO hearing.

Second, the RO secured all evidence identified by the veteran 
as being pertinent to his claim, including private outpatient 
treatment reports dated in September 1996, VA outpatient and 
inpatient treatment records, and a referral to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) to verify his claimed stressors.  The RO also 
afforded the veteran a VA examination in July 1997.  The 
Board is unaware of any other available evidence that might 
substantiate the veteran's claim.  In light of the foregoing, 
the Board finds that the RO has notified the veteran of the 
evidence needed to substantiate his claim and has obtained 
and fully developed all relevant evidence necessary for an 
equitable disposition.  As such, there has been no prejudice 
to the veteran that would warrant further development or 
notice, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Although the Board's June 2000 has been vacated and remanded, 
it nonetheless remains a matter of record.  In that decision, 
the veteran was again apprised of the general requirements to 
substantiate his claim of service connection, the specific 
requirement to either establish combat veteran status or a 
confirmed stressor, and the reasons relative to the claim's 
denial.  

The Board also notes that VA has changed the criteria 
set forth in 38 C.F.R. § 3.404(f) pertaining to service 
connection for PTSD twice during the pendency of this 
appeal.  The first amendments became effective on June 
18, 1999.  See Direct Service Connection (Post-Traumatic 
Stress Disorder), 64 Fed. Reg. 32,808 (June 18, 1999).  
The second amendments became effective March 7, 2002.  
See Post-Traumatic Stress Disorder Claims Based on 
Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 
2002) (to be codified as amended at 38 C.F.R. 
§ 3.304(f)).  The Board finds that the 1998 and 1999 
criteria for evaluating PTSD claims are substantially 
the same, as both versions of the regulations require 
medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed 
in-service stressor occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998), (2001).  The 1999 amendments primarily codified 
the Court's decision in Cohen v. Brown, 10 Vet. App. 128 
(1997), and brought 38 C.F.R. § 3.304(f) in line with 
the governing statute, 38 U.S.C.A. § 1154(b) (West 
1991), which relaxed certain evidentiary requirements 
for PTSD claimants who have combat-related stressors.  
The 2002 amendments pertain to PTSD claims resulting 
from personal assault.  Since the veteran's claim is not 
based on a personal assault and he was not in combat, 
the 1999 and 2002 revisions have not changed the 
applicable criteria in a way which could alter the 
outcome of the veteran's claim.  Therefore, the veteran 
would not be prejudiced by the Board proceeding to the 
merits of his claim.  See Bernard, 4 Vet. App. at 393-
94; see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in the current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  However, 
VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2001); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(to be codified as amended at 38 C.F.R. § 3.304(f)); see also 
Cohen, 10 Vet. App. at 138 (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressors are consistent with 
the circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.

As a preliminary matter, the Board must therefore first 
determine whether the veteran is a combat veteran, for 
potential application of the provisions of 38 U.S.C.A § 
1154(b).   Zarycki v. Brown, 6 Vet. App. 91 (1993); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).

In VAOPGCPREC 12-99, (October 18, 1999), the General Counsel 
held the determination whether a veteran "engaged in combat 
with the enemy" depends on the following factors:    

(a).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  
Nothing in the language or history of that statute or 
any VA regulation suggests a more specific definition.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for 
purposes of section 1154(b) must be resolved on a case 
by case basis.  VA may issue regulations clarifying the 
types of activities that will be considered to fall 
within the scope of the term.

(b).  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat 
with the enemy" necessarily depends on the facts of 
each case.  Determining whether evidence establishes 
that a veteran engaged in combat with the enemy requires 
evaluation of all pertinent evidence in each case, and 
assessment of the credibility, probative value, and 
relative weight of the evidence.

(c)   There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to 
support a finding that a veteran engaged in combat with 
the enemy.  Accordingly, any evidence which is probative 
of that fact may be used by a veteran to support an 
assertion that the veteran engaged in combat with the 
enemy, and VA must consider any such evidence in 
connection with all other pertinent evidence of record.

(d).  Whether a particular statement in service-
department records indicating that the veteran 
participated in a particular "operation" or 
"campaign" is sufficient to establish that the veteran 
engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an 
"operation" or "campaign" often would not, in itself, 
establish that a veteran engaged in combat, because 
those terms ordinarily may encompass both combat and 
non-combat activities.  However, there may be 
circumstances in which the context of a particular 
service-department record indicates that reference to a 
particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a 
particular "operation" or  'campaign" must be 
considered by VA in relation to other evidence of 
record, even if it does not, in itself, conclusively 
establish engagement in combat with the enemy.

(e).  The benefit-of-the-doubt rule in 38 U.S.C. § 
5107(b) applies to determinations of whether a veteran 
engaged in combat with the enemy for purposes of 38 
U.S.C. § 1154(b) in the same manner as it applies to any 
other determination material to resolution of a claim 
for VA benefits.  VA must evaluate the credibility and 
probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of 
positive and negative evidence or whether the evidence 
preponderates either for or against a finding that the 
veteran engaged in combat.  If there is an approximate 
balance of positive and negative evidence, the issue 
must be resolved in the veteran's favor.

See VAOPGCPREC 12-99, (October 18, 1999) (Italics added).  
The Board is bound by this opinion.  38 U.S.C.A. § 7104(c) 
(West 1991). 

The veteran's DD 214 does not reflect any indicia of combat 
status.  The veteran is a recipient of the National Defense 
Service Medal, which is awarded for honorable active service 
for any period between June 27, 1950 and July 27, 1954, or 
between January 1, 1961 and August 14, 1974.  See Manual of 
Military Decorations and Awards, 6-1 (Department of Defense 
Manual 1348.33-M, July 1990).  He also holds the Army 
Commendation Medal given to those who distinguished 
themselves by heroism, meritorious achievement or meritorious 
service.  Id.  The "V" device is worn on decorations 
including the Army Commendation Medal "to denote 
participation in acts of heroism involving conflict with an 
armed enemy."  The "V" device was not awarded in the 
veteran's case so his receipt of the Army Commendation Medal 
is not indicative of combat service.  See Army Regulation 
672-5-1, 40.

The veteran's awarded Vietnam Campaign Medal is one which is 
awarded to those personnel who (1) served in the Republic of 
Vietnam for 6 months during a specified period; or, (2) 
served outside the geographical limits of the Republic of 
Vietnam but contributed direct combat support to the Republic 
of Vietnam and Armed Forces for 6 months; or, (3) served in 
the Republic of Vietnam or outside its geographical limits 
for less than 6 months but were wounded, captured or killed.  
See Army Regulation 672-5-1, 28.  In this case, the veteran 
served in Vietnam for over 6 months - his award is therefore 
indicative of his presence in Vietnam.

Finally, the veteran's Vietnam Service Medal is awarded to 
all members of the Armed Forces of the United States serving 
at any time between July 4, 1965 and March 28, 1973 in 
Thailand, Laos, or Cambodia or the airspaces thereover in 
direct support of operations in Vietnam.  Id. at 6-1.  An 
award of a Bronze Service Star for the Vietnam Service Medal 
is based upon "participation during" approved campaign 
periods."  Manual of Military Decorations and Awards, 6-6 
(Department of Defense Manual 1348.33-M, July 1990).   

The veteran's record of personnel assignments (DA Form 20) is 
similarly devoid of any mention of combat participation.  The 
veteran served in the Army and his military occupational 
specialty (MOS) was communications center specialist.  He 
arrived in Vietnam on June 24, 1972 and departed on March 9, 
1973.  On June 27, 1972, he was assigned to the 550th Signal 
Company and so remained until he left Vietnam.  Although his 
record of personnel assignments indicate that he was present 
during the 15th Campaign, such is not per se indicative of 
combat participation within the meaning of applicable law, 
nor is it so indicative within the context of other evidence 
of record as it indicates mere presence or participation in 
general support activities during the period indicated.  

There is also insufficient evidence to indicate that the 
veteran served in combat, independent of information found in 
his service medical records.  In various medical reports and 
in correspondence to VA, the veteran claims that while in 
Vietnam:

1. He was exposed to and handled dead bodies; 

2. Two bunker guards were killed when another bunker 
guard fell asleep, followed by the latter killing 
himself by shooting himself under the chin;

3. While driving a jeep, he struck and killed a 
Vietnamese civilian woman;

4. He witnessed U.S. bombers striking targets;

5. While on "convoy duty," he received small arms fire 
from ambush and toward the end of his tour, his 
installation received heavy enemy mortar and rocket 
fire;

6. His installation was subject to daily fire from 
"snipers in the trees;" 

7. He performed guard duty in a prisoner of war camp for 
North Vietnamese, and would be exposed to noises of 
homosexual activity at night;

8. Upon his arrival in Vietnam, he spent three days at 
Long Binh, and during the last night he was there, 
the ammunition dump was attacked by rocket attack;  

9. Besides receiving small arms fire, and shortly before 
he left Vietnam, his installation at Can Tho was 
attacked only once by rocket fire in March 1973.

As to incidents involving the deaths of fellow guard members, 
the veteran has consistently reported that he is unable to 
recall their names.  To that extent, VA's effort to develop 
this claim are hampered.  See Wamhoff v. Brown, 8 Vet. App. 
517 (1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 
1 Vet. App. 406 (1991).    

In July 1999 and pursuant to the RO's request, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
researched its records to corroborate the veteran's claimed 
combat participation or claimed stressors.  In relevant 
substance, its records found:

1. In August 1972, approximately two months after the 
veteran had been transferred from Long Binh to Can 
Tho, the Staff Duty Officer for the Long Binh command 
reported that a large explosion occurred at an 
ammunition depot on the installation;



2. In an after-action report detailing the activities of 
the 550th Signal Company in March 1973, there is no 
mention of the rocket attack as claimed by the 
veteran.     


The evidence thus generated as well as the veteran's report 
is insufficient to indicate that he is a veteran of combat 
within the meaning of applicable law.  To the extent that the 
claimed stressors are suggestive of combat participation, at 
his September 1998 RO hearing, the veteran acknowledged that 
while he was assigned as a communications specialist with the 
550th Signal Company, he did not claim participation in 
actual combat.  The evidence of record does not reflect that 
he engaged in combat during guard duty or in connection with 
his MOS.  Even though he claims three servicemen died on 
guard duty in the same function as the veteran, he was unable 
to provide their names for verification and there is no 
evidence that the veteran actively engaged the enemy at any 
point during his tour of duty.  Although he indicated that he 
witnessed B-52 attacks, he did not participate in those 
attacks, and reported that they were some distance away.  The 
Board therefore finds that, based on all the evidence, the 
veteran did not engage in combat during his tour of active 
duty. 

The evidence is similarly without corroboration of the 
veteran's claimed stressors, independent of the potential 
application of 38 U.S.C.A § 1154(b).  Because the veteran did 
not engage in combat with the enemy, his lay testimony alone 
is not enough to establish the occurrence of the alleged 
stressors.  Mere allegations are insufficient to establish 
service stressors for PTSD; instead, official service records 
or other credible supporting evidence must corroborate 
stressors.  See Cohen, 10 Vet. App. at 138-50; West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); 38 C.F.R. § 3.304(f).

As noted, the veteran has not provided any relevant data as 
to the name of the bunker guards who allegedly were killed in 
March 1973.  There has similarly been produced no 
corroboration regarding the veteran's claimed participation 
in a hit-and-run incident in which he killed a Vietnamese 
civilian, nor is the existence of such information likely as 
the veteran in effect is admitting to a crime.  His anecdotal 
account of receiving small arms fire from ambush, and seeing 
and handling dead bodies is not only uncorroborated, but the 
former is also highly unlikely given the veteran's confirmed 
military occupational specialty of communications specialist.

In sum, the record does not demonstrate that the veteran 
served in combat, or that any of his claimed stressors are 
supported by corroboration.  His claim fails on this primary 
basis.

While the veteran has been diagnosed to have PTSD, such is 
not sufficient to render a grant of service connection 
appropriate in the absence of combat participation or a 
corroborated stressor.  The veteran's diagnosis of PTSD must 
be based upon either participation in combat with the enemy 
or a verified in-service stressor for service connection to 
be warranted, as noted earlier.  Medical nexus evidence is 
insufficient, in and of itself, to predicate the grant of 
service connection for PTSD.  See Moreau, 9 Vet. App. at 396; 
Black v. Brown, 5 Vet. App. 177 (1993); see also Swann v. 
Brown, 5 Vet. App. 229 (1993).  

The Board has considered the account of the veteran's mother 
of her son's behavior before and after military service, as 
stated in a letter received in November 1997.  While the 
veteran's mother is undoubtedly sincere and credible in her 
observations, her account has no bearing upon the critical 
issue of whether a stressor has been corroborated.  

In reaching this decision, the Board has considered the 
benefit of a doubt doctrine; however, it is inapplicable here 
because the preponderance of the evidence is against the 
veteran's claim.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).



Under the circumstances described above, it is the Board's 
judgment that no reasonable possibility exists that further 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).  In this regard, 
the Board has carefully examined the pleadings of the parties 
before the Court, and notes that the veteran through counsel 
opposed remanding this matter to the Board for readjudication 
under the VCAA.  In his opposition to VA's motion, the 
veteran argued that there were "other bases to remand" the 
Board's June 2000 decision, and indeed observed that counsel 
would not have represented the veteran absent these other 
bases.  However, the veteran did not specify the other 
grounds upon which the June 2000 decision was deficient, or 
argue the merits of the veteran's cause.  Instead, through 
counsel, the veteran argued that VA's unilateral motion to 
remand based upon liberalizing legislation was a "preemptive 
maneuver" to deprive the veteran of his "potential rights 
to [Equal Access to Justice Act] fees."   See Appellant's 
Opposition to Appellee's Unilateral Motion for Remand, page 
1.

As was noted in Cook v. Brown, 6 Vet. App. 226, 235 (1994), 
the legislative purpose behind the Equal Access to Justice 
Act was to "eliminate financial deterrents to individuals 
attempting to defend themselves against unjustified 
Government action" (citations omitted).  Given this purpose, 
the Board has invited the veteran through counsel in this 
matter to raise with specificity the nature of 
dissatisfaction with VA's denial of his claim.  For whatever 
reason he has chosen to do so, the veteran through counsel 
has remained silent prior and subsequent to the Court's April 
2001 remand - indeed since counsel's entry onto the case.

Notwithstanding that he has had ample opportunity to cite 
alleged errors to the Board subsequent to the Court's remand, 
the veteran has failed to do so.  See July 2001 letter to 
counsel and April 2002 report of contact memorandum 
indicating that counsel had no argument or evidence to submit 
in response to the Board's July 2001 letter.  


In light of the evidence of record, the applicable law, and 
the veteran's submissions, the claim is therefore denied.  
See Stuckey v. West, 13 Vet. App. 163, 175 (1999).  


ORDER

Entitlement to service connection for PTSD is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

